Citation Nr: 1217096	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from February 27, 1992, and as 70 percent disabling from October 21, 2009.

2.  Entitlement to an effective date earlier than October 21, 2009, for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims were previously before the Board and were remanded in May 1995, April 1997, August 2001, May 2004, May 2005, September 2008, and August 2010 for additional development.  The case has again been returned to the Board for further appellate review.

By way of brief history, the Veteran's claim for an increased disability rating was previously before the Board on multiple occasions.  The claim for an increased disability rating was initially denied by way of a November 1999 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2001 Order, the Court vacated and remanded the November 1999 Board decision for consideration of the Veteran's claim under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board again denied the claim for an increased rating in decisions dated in December 2002 and December 2006.  These Board decisions were vacated and the claim was remanded back to the Board by way of Court Orders dated in December 2003 and February 2008, respectively.

Most recently, the Veteran's claims for an increased rating for PTSD and an earlier effective date for the grant of TDIU benefits were denied by the Board in a January 2011 decision.  The Veteran appealed the Board's denial of his claims to Court.  In November 2011, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (Joint Motion).  The Joint Motion moved for the Court to vacate and remand the January 2011 Board decision, as the parties agreed that the Board failed to provide an adequate discussion of the reasons and bases for its decision.  In November 2011, the Court granted the Joint Motion.

Also of note, the Veteran testified before a Decision Review Officer during a formal hearing held at the RO in August 1992.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, during the entire appellate period, the Veteran's service-connected PTSD has rendered him unable to obtain or retain substantially gainful employment.

2.  Since a total schedular rating is warranted from February 27, 1992, the claim of entitlement to an effective date earlier than October 21, 2009, for the grant of TDIU benefits is moot.


CONCLUSIONS OF LAW

1.  From February 27, 1992, the criteria for a 100 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.41, 4.130, 4.132, Diagnostic Code 9411 (1996) (2011). 

2.  There is no legal entitlement to an earlier effective date for the grant of a TDIU because a total schedular evaluation for PTSD has been granted effective from February 27, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

However, as the Board is granting the full benefit sought on appeal, i.e., a 100 percent rating for PTSD from the day the Veteran filed his claim for an increased rating, and dismissing the remaining claim as moot, there are no further VCAA duties in this case.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Legal Criteria for an Increased Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran submitted his claim for an increased disability rating for his PTSD on February 27, 1992.  Significantly, during the time period covered by the Veteran's appeal, the criteria for PTSD, 38 C.F.R. § 4.132, Diagnostic Code 9411, were revised, effective November 7, 1996.  See 61 Fed. Reg. 52965-52702 (1996).

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzman v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Pre- November 1996 ("old") PTSD Rating Criteria

Under the old, pre-November 1996 criteria, 38 C.F.R. § 4.132, Diagnostic Code 9411, a 50 percent rating was for consideration where the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.

A 70 percent rating was applicable where the ability to establish or maintain effective or favorable relationships with people was severely impaired; or when psychoneurotic symptoms were of such severity and persistence that there was a severe impairment in the ability to obtain or retain employment.

A 100 percent rating was applicable where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; or where totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulted in profound retreat from mature behavior; or where the Veteran was demonstrably unable to obtain or retain employment.

The three criteria for a 100 percent rating were independent of one another and only one needed to be met in order to award a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 90 (1994).

Post-November 1996 ("new") PTSD Rating Criteria

Under the new criteria, 38 U.S.C.A. § 4.130, Diagnostic Code 9411, a 50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is applicable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM- IV.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran contends that he is entitled to a higher disability rating for his service-connected PTSD.  By way of brief history, the Veteran filed the claim presently on appeal on February 27, 1992, at which time his disability was rated as 30 percent disabling.  The RO denied the claim in a March 1992 rating decision, continuing the assignment of the 30 percent rating.  The Veteran appealed the March 1992 rating decision, reiterating his belief that a higher rating was warranted due to the severity of his PTSD.  In an April 2010 rating decision, the RO increased the disability rating for the Veteran's mental disability to 70 percent , effective from October 21, 2009.

The evidence before the Board contains voluminous treatment records reflecting psychiatric and medical treatment during the entire appellate period.  It is clear to the Board that the Veteran has received psychiatric treatment and of record is evidence of numerous instances of mental status examinations detailing the Veteran's psychiatric symptoms.  In this particular case, however, and as identified by the parties to the November 2011 Joint Motion, the paramount issue is whether the Veteran's service-connected PTSD renders him unemployable, and the Board will thus primarily focus its attention on the evidence related to such.  

The Veteran's VA treatment records dated from January 1990 to November 1994 generally show that the Veteran experienced psychiatric symptomatology (to include depression and sleep impairments) and that he worked part-time at a filling station.  See VA treatment records dated in October 1990; December 1990; March 1991; May 1991; August 1991; and November 1991.  

The claims file includes a July 1992 letter from the Veteran's private treating physician, M.A.M., M.D., who reported that the Veteran continued to experience psychiatric symptomatology.  He stated that the Veteran's anxiety was significant enough that it interfered with his ability to function in his normal daily life and activities.  Dr. M.A.M. noted that the Veteran worked with his brother in an automotive repair business, but essentially concluded that the Veteran was only able to work in this capacity because of the fact that he was in business with his brother.  He stated that the Veteran would otherwise be unable to have any gainful employment at that time.  The physician predicted that the Veteran's condition would continue into the future in an indefinite manner.

In August 1992, the Veteran testified before a Decision Review Officer during a hearing held at the RO.  He stated that he worked part-time with his brother in an automotive repair business, and had worked in the business for approximately thirty-nine years.  The Veteran reportedly had only worked part-time during the previous five years due to his nerves, as he stated that he was not able to function.  He also described his psychiatric symptomatology, noted to include depression, an exaggerated startle response, daily intrusive thoughts, daily anxiety, and nightmares.

A September 1992 VA PTSD examination report includes the Veteran's report of working since 1953 at his brother's service station.  The examiner noted that the Veteran described a rather sheltered work environment.  The Veteran indicated having difficulty with a nonservice-connected low back condition that also impacted his ability to work.  The Veteran reported that he attended college soon after his discharge from the military, but that he dropped out because he was unable to concentrate.  The Veteran's reported symptomatology and the results of the clinical examination revealed that his PTSD was manifested by the following symptoms:  recurring and intrusive thoughts; flashbacks; difficulty getting along with customers; exaggerated startle response; intolerance of crowds; desire to be alone; sleep impairments; fatigue; increased irritability; depression; slightly restricted affect; and a dysphoric mood.  The Veteran stated that he was unable to assist at work in cases of bad automobile accidents due to his psychiatric symptoms.  He was diagnosed with moderate PTSD and his GAF score was reported as 65.

The Veteran underwent a private psychiatric assessment in March 1993 and reported a history of PTSD symptomatology since his military service.  He stated that he worked with his brother in a service station over the previous forty years; he reportedly worked forty hours a week.  The Veteran described most other work he had previously attempted as "confining, couldn't stand it."  He stated that he could not hold a regular job with anyone and stated that his brother had taken care of him.  The clinical examination was significant for:  a slightly flattened affect; memory impairment; lack of insight; impulsive judgment; and sleep impairments.  The examination results indicated a strong depressive process and obsessive-compulsive features.  The examiner, J.B.H., Ph.D., concluded that the Veteran appeared to have significant distress in social situations and that he was likely to be introverted with poor social skills.  

In August 1995, the Veteran underwent a VA mental disorders examination, at which time the claims file was reviewed by the examiner.  During the examination, the Veteran gave minimal answers to direct questions and almost no spontaneous description of his inner experience.  The examination and reported history indicated that he experienced numerous psychiatric symptoms, to include sleep impairments, difficulty getting along with others, irritability, a preference to be alone, avoidance behaviors, and a restricted affect.  His GAF score was 55.  The Veteran reported that he worked approximately three days a week at the service station that he owned with his brother.  He expressed his belief that his brother had to "carry him" over the years and that his brother performed the heavy work.  The examiner concluded that the Veteran suffered from PTSD, but that there was no strong evidence that he would be unable to tolerate any employment whatsoever outside of the service station he owned with his brother.  According to the examiner, it did not appear that the Veteran had ever really attempted other work.

The Veteran underwent an additional VA examination in October 1997, at which time he reported over a fifty year history of continued psychiatric symptoms.  His symptoms included:  sleep impairments; avoidance behaviors; withdrawal; an exaggerated startle response; decreased concentration and memory; and irritability.  The clinical assessment revealed a GAF score ranging from 50 to 55.  The Veteran reported that he had worked in a service station with his brother for approximately forty-five years.  Although he performed several tasks at the service station, he stated that he was unable to drive the service truck as it triggered memories of his in-service stressor.  He stated that he had not worked consistently over the previous forty-five years due to various reasons and that he did not always work a full week.  Following the clinical examination, the examiner rendered a diagnosis of PTSD with moderate symptoms and moderate difficulty in social and occupational functioning.  He stated that this was enhanced by the Veteran's withdrawal from others and irritability.  The examiner concluded that there was not strong evidence that the Veteran could not tolerate gainful employment outside of his family's service station, although the Veteran had never worked outside of this environment.

In a July 1998 letter, Dr. M.A.M. provided further comments regarding the severity of the Veteran's PTSD.  He reiterated his previous conclusion that the Veteran was only able to have gainful employment due to the automobile repair service he operated with his brother.  According to Dr. M.A.M., the Veteran was only able to assist his brother with very light, remedial activities around the repair shop.  He highlighted that the Veteran continued to have anxiety and PTSD symptomatology that was expected to continue indefinitely in the future.

An August 2004 VA PTSD examination report shows that the Veteran's PTSD was further assessed to evaluate his gainful employment abilities.  He reported that he stopped working in an automobile repair shop with brother five years prior because he found it difficult to get along with other people.  The Veteran stated that he would rather be alone than be with other people.  He appeared agitated and irritable as to why he had to appear for the assessment.  The clinical examination and reported history revealed continued psychiatric symptoms.  His GAF score was 60, due to age.  With regards to the Veteran's employment, the VA examiner stated that he could not ascertain whether the Veteran was able to engage in gainful employment outside of his family's business or work in any other field, as the Veteran has never tried to work in any other occupation.  

The Veteran underwent a private psychiatric evaluation in June 2008 to assess the severity of his PTSD.  He reported experiencing multiple psychiatric symptoms, to include depression, an exaggerated startle response, difficulty with concentration, and memory deficits.  He stated that he was unable to attend college or do the things that he wanted to do because of his PTSD.  The clinical examination revealed, in part, an impaired recent memory and a GAF score of 70.

A February 2009 VA PTSD examination report reveals the findings of an additional assessment of the Veteran's PTSD and his ability to obtain gainful employment.  The examiner noted her review of the claims file, to include the August 2004 VA examination report.  The Veteran reported his work history as previously described, and denied engaging in any other employment, other than his family's automobile repair business, since his separation from the military.  He stated that he initially tried to attend college after his discharge, but that he had academic difficulties and struggled with reading and retention.  The Veteran reported that his work in his family's business primarily consisted of bookkeeping and light automotive work, but no major mechanical work.  He also described having difficulty getting along with others during his work in the garage and expressed his preference to be alone.  Following the clinical examination, the examiner determined that the Veteran appeared to have a learning disability that had gone undiagnosed.  She explained that this was evident from his report of having done well in high school, but having had difficulty with reading and retention in college.  The examiner stated that if the Veteran was unable to work, it was due more to his age and learning disability rather than the affects of his PTSD.  She further commented that bookkeeping would be a transferrable skill that could be used in other environments, although today's reliance on technology would require special skills training.  The examiner stated that this would then pose problems because of the Veteran's ability to learn was compromised by his likely undiagnosed learning disability.  The Veteran continued to struggle with his PTSD, the intensity of which the examiner determined likely varied between moderate and severe.  The examiner determined that the Veteran's PTSD was responsible for his social detachment, avoidance of crowds, and limited ability to get along with others.

The Veteran underwent a VA social and industrial survey in April 2009.  The Veteran described stressful events that occurred during his military service which he believed were related to his PTSD.  He stated that he incurred a head injury while serving in the Navy during a bomb attack on his ship.  The Veteran reported that he tried to attend college following his separation from the military, but that he was unsuccessful due to problems with retention.  Thereafter, he worked as a bookkeeper in a automobile repair business he owned with his brother.  The examiner stated that the Veteran was not a good historian because he had difficulty recalling the details and dates of his employment and the wages he earned.  Based on the interview with the Veteran, the field examiner concluded that the Veteran likely suffered a head injury that rendered him unconscious during his military service, although it was unknown whether this was confirmed in his service treatment records.  He stated that cognitive disabilities were known to be common after such injuries.  The examiner determined that the Veteran's claim of being unable to attend college or sustain employment was consistent with others who had sustained head injuries.  According to the examiner, the Veteran's work with his brother at the automotive shop was self-paced and allowed the Veteran to work on his "good days."  He indicated that although the Veteran intended on attending college, he was unable to do higher thinking, and instead he was only capable of performing jobs with very little cognitive functioning.  

The April 2009 examiner essentially determined that one result of the Veteran's cognitive dysfunction after his head injury was his employment with his brother.  According to the examiner, this allowed the Veteran to work with someone who understood his cognitive impairments and PTSD symptomatology.  He also concluded that the Veteran purposely attempted to structure his past work history in a stress-free environment by taking jobs that were not too demanding or by working with his brother who understood his condition.

The Veteran underwent a second VA social and industrial survey examination in July 2009.  He reported an in-service history of a head injury, and his post-separation educational and work history as described above.  With regards to his work as a bookkeeper in the business he previously owned with his brother, the Veteran indicated that he worked at his own pace.  Reportedly, he earned no more than $6,000 a year.  Following the assessment, the examiner determined that the Veteran appeared unable to have gainful employment due to his PTSD symptoms and his age.  He noted that the Veteran was unable to attend college due to his psychiatric symptoms and had only obtained minimal education and work experience.  The examiner noted that the Veteran's cognitive ability was limitedly challenged during his work with his brother, as he had no supervisors to confront him about his weaknesses.

An October 2009 VA PTSD examination report shows that the claims file was reviewed by an additional examiner for the purpose of obtaining an opinion that clarified the evidence regarding the Veteran's ability to work.  The examiner provided a detailed account of the Veteran's military and post-military educational and medical history, as well as the numerous medical opinions of record.  She acknowledged the February 2009 VA examiner's opinion relating the Veteran's inability to work due to his age and learning impairments.  She commented that while it was possible that the Veteran had an undiagnosed learning disability, it was not probable.  She explained that evidence of learning disabilities were more often noted in childhood and/or high school, and usually did not first appear in college.  Instead, the examiner concluded that it was more likely, given the Veteran's military trauma, that the extreme effects of the Veteran's PTSD impaired his ability to navigate academia and substantial work activity.  With regards to the April 2009 VA examiner's opinion relating the Veteran's problems with employment to an alleged in-service head injury, the examiner stated that the degree to which any injury impacted the Veteran's occupational and social functioning was unknown.  She stated, however, that the extreme and chronic affect of the Veteran's PTSD was substantial and severe enough, alone, to grossly limit and impair the Veteran's ability to adequately navigate typical and usual work settings and stress.

The October 2009 examiner determined that the Veteran's condition significantly impaired his ability to concentrate, to track and retain information, and to feel comfortable enough socially to establish and maintain affect work relationships.  She noted that the Veteran had attempted college and that he was unsuccessful due to these symptoms.  The examiner further noted that the Veteran spent most of his working years after his discharge in his brother's gas station, and that he was uncomfortable working with customers even in that environment.  She concluded that the Veteran was able to work in this long term position essentially because he worked for himself and with minimal pressure and stress to perform.  The examiner highlighted that the Veteran had not demonstrated the ability to work in other, more typical, higher stress work settings.  She ultimately opined that the Veteran was not able to work. 

In support of his claim, the Veteran submitted information related to his receipt of benefits from the Social Security Administration (SSA). These records generally show that that his taxed Social Security earnings between 1991 and 2003 ranged from approximately $3,800 to $8,000.  It appears that he did not have any earnings as of 2004.

In a June 2010 letter, private psychologist J.M., Ph.D., HSPP, indicated that he reviewed the claims file for the purpose of offering an opinion regarding whether the Veteran's PTSD limited his ability to obtain employment.  J.M. stated that he also spoke with the Veteran's wife and reviewed statements from the Veteran and his brother to gather additional information in this regard.  He provided an exhaustive recitation of the medical history of record.  He also noted the Veteran's brother's report that he primarily ran the automobile repair business he co-owned with the Veteran and that the Veteran only was able to handle limited tasks.  Based on this, J.M. opined that it was more likely than not that the Veteran's PTSD-related symptoms rendered him capable of only sheltered employment since at least 1988 and probably earlier.  In rendering this opinion, he highlighted the evidence indicating the Veteran's difficulty with responding well to stressful situations, poor social skills, and limited ability to deal with the public and customers.  He also noted the Veteran's report of being unable to hold a regular job outside of the business he owned with his brother, as he found other work too confining.  J.M. further concluded that the Veteran was previously able to work only because of the extraordinary support and special considerations provided by his brother.    

Based on the above, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptomatology, since February 27, 1992, rendered him unable to retain gainful employment.  As noted in the November 2011 Joint Motion, there are many documents in the claims file indicating or suggesting that the Veteran's PTSD symptoms have essentially rendered him unemployable, outside of the sheltered work environment he maintained in his family's business.  These include the September 1992 VA examination report, the 1992 and 1998 letters from Dr. M.A.M., the April 2009 VA examination report , the July 2009 VA social and industrial survey examination report, the October 2009 VA PTSD examination report, the evidence of the Veteran's earnings for the purpose of SSA benefits, J.M., Ph.D.'s June 2010 letter, and the Veteran's numerous lay statements to this affect.  While, as noted in the Board's prior decisions, the Veteran has not had many of the symptoms in the criteria for a 100 percent rating under the old or new rating criteria, as he has maintained relationships with his wife and family and has not demonstrated any gross impairments in his thought or behavioral processes, the above documents constitute significant probative evidence that the symptoms of the Veteran's PTSD since the date that he filed his claim most closely approximate the total occupational and social impairment warranting a 100 percent rating under the former criteria.  Essentially, this evidence has placed the record in a state of relative equipoise that must be resolved in the Veteran's favor, a rating of 100 percent is therefore warranted from February 27, 1992.

In reaching the above determination, the Board recognizes the medical evidence against the assignment of a 100 percent rating for the Veteran's PTSD.  Indeed, the August 1995 and October 1997 VA examiners both opined that there was no evidence that the Veteran could not work outside of his family's business, as it appeared that he never attempted such employment.  However, these opinions are rebutted by the other medical and lay evidence of record, and has thus placed the record in a state of relative equipoise that is resolved in the Veteran's favor.  In this instance, the Board recognizes that the Veteran was employed at least part-time during portions of the appeal period.  But, as discussed above, the significant evidence indicates that the Veteran was only able to work in the sheltered environment provided by his family's business and was unable to work in any other capacity.  The Board also acknowledges the February 2009 VA examiner's opinion that the Veteran's ability to work is primarily impacted by his age and an undiagnosed learning disability and the evidence indicating that his employability is impacted by his nonservice-connected low back disorder.  While the Veteran may currently have industrial impairments due to these alleged conditions, the evidence as identified above suggests that the Veteran's is likely limited in his ability to work outside of a sheltered environment due to his PTSD alone.  As it is not possible at this time to separate the effects of the service-connected PTSD from his nonservice-connected conditions, the Board is required to resolve all reasonable doubt in the Veteran's favor and attribute the Veteran's social and occupational impairments to service-connected PTSD.  Mittleider, 11 Vet. App. at 182.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the claims file includes both positive and negative medical opinions regarding the impact of the Veteran's PTSD on his ability to maintain gainful employment.  All of the medical opinions of record appeared to be based on a review of the pertinent evidence of record and/or clinical examination of the Veteran, and are all supported by rationale.  Given, this the Board finds no basis upon which to reduce the probative value of any medical opinion in favor the claim.

Thus, the evidence supporting the Veteran's claim is, at the very least, as persuasive as that against the claim, and the Board concludes that the evidence is in relative equipoise.  Based on the foregoing, that there is evidence of record that the Veteran was unemployable, due to his PTSD alone, during the entire appellate period, the Board finds that the Veteran meets the criteria in place prior to November 7, 1996, requiring a demonstrable inability to obtain or retain employment for a total evaluation, 100 percent.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

As the Board has determined that the Veteran is entitled to a total evaluation, 100 percent, for his PTSD utilizing the regulatory criteria in effect prior to November 7, 1996, consideration of the Veteran's claim under the revised criteria would not result in a more favorable determination and thus need not be considered.

Also, as the Board has determined that the Veteran is entitled to a total evaluation, 100 percent, for his PTSD utilizing the regulatory criteria, an extraschedular rating on the basis that the available schedular evaluations are inadequate, also need not be considered.  See generally, Thun v. Peake, 22 Vet. App. 111 (2008) (outlining the analytical steps VA must consider to determine whether referral for extraschedular consideration is warranted).

Earlier Effective Date for TDIU Benefits

For purposes of historical background, the claims file reflects that the Veteran was granted TDIU benefits based on his service-connected PTSD effective from October 21, 2009.  Thereafter, he asserted that an earlier effective date is warranted for the grant of these benefits, as he claimed that he has been unable to sustain gainful employment since at least 1988.  

As determined above, a total schedular evaluation has been assigned for the entire period on appeal, effective from February 27, 1992.  Therefore, the claim for TDIU benefits is moot because an award of a total schedular rating is the greater benefit.

In this regard, in a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court stated that it is possible for a Veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions.  Under these circumstances, there would be no duplicate counting of disabilities.  Bradley, 22 Vet. App. at 293.

Additionally, the Board recognizes that the Secretary is required to maximize benefits, see AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.3103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to a 100 percent schedular rating for his service-connected PTSD for the entire rating period on appeal, he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled").  As such, the claim for the assignment of an earlier effective date for TDIU is dismissed as moot.







								[Continued on Next Page]
ORDER

Entitlement to a 100 percent disability rating for PTSD from February 27, 1992, to the present is granted, subject to the laws and regulations governing monetary awards.

The appeal for an effective prior to October 21, 2009, for the award of TDIU is dismissed as moot.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


